DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The present application claims foreign priority to two Korean applications: 10-2019-0037264 filed 3/29/2019 and 10-2020-0021590 filed 2/21/2020.  The subject matter of the current claims is directed towards specifics of enabling, transmitting, and reporting based on a sidelink CSI-RS.  While it does appear that the foreign application 10-2020-0021590 filed 2/21/2020 has support for this claimed subject matter, it does not appear that corresponding support is found within foreign application 10-2019-0037264 filed 3/29/2019.  Thus, the effective filing date for the current claims has been found to be 2/21/2020.  
If Applicant believes that the earlier filed Korean application 10-2019-0037264 does provide support for the claims of the present application, it is recommended that an English translation of this application be provided along with an indication of where support for the present claims may be found within the foreign application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Publication US 20210266995 A1) in view of Wang et al. (U.S. Publication US 2021/0194557 A1).
With respect to claims 1 and 9, Osawa et al. discloses a transmitter user equipment (Tx UE) performing a method for transmitting a reference signal for channel state information acquisition, the Tx UE comprising a receiver, a controller, and a transmitter (See the abstract, page 3 paragraph 41, page 5 paragraphs 83-86, and Figures 5 and 8 of Osawa et al. for reference to a user equipment 20A, which is a Tx UE, performing a method of transmitting a sidelink, SL, CSI-RS, and comprising a receiving unit, configuration and controlling units, i.e. controllers, a transmitting unit).  Osawa et al. also discloses receiving enabling information of channel state information (CSI) reporting (See page 3 paragraphs 42-48 and Figure 5 of Osawa et al. for reference to the user equipment 20A in step S11 receiving from a base station a configuration indication of a transmission pattern to be used for a SL-CSI-RS, wherein the indication is enabling information to be used for CSI reporting).  Osawa et al. also discloses determining whether to transmit a sidelink (See page 3 paragraph 51, page 5 paragraphs 85-86, and Figure 5 of Osawa et al. for reference to the user equipment 20A determining to transmit a SL signal to user equipment 20B based on the reference signal information indicated by the base station).  Osawa et al. further discloses transmitting the SL CSI-RS to a receiver user equipment (Rx UE) within a resource assigned (See page 3 paragraphs 43-48, page 3 paragraph 51, and Figure 5 of Osawa et al. for reference to the user equipment 20A transmitting the SL-CSI-RS to the user equipment 20B based on the configuration information that indicates assigned resources for the SL-CSI-RS).  Although Osawa et al. does disclose the existence of a Physical Sidelink Shared Channel, PSSCH (See page 3 paragraph 50 of Osawa et al.), Osawa et al. does not specifically disclose which channel the SL-CSI-RS is transmitted in.  However, Wang et al., in the field of communications, discloses that in the 3GPP NR wireless network standards, a CSI-RS for sidelink is confined with PSSCH transmission and can only be transmitted if SL CQI/RI report is enabled by higher layer signaling (See page 2 paragraph 22 of Wang et al.).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Wang et al., that the SL-CSI-RS of Osawa et al. could be transmitted within resources of the PSSCH, as defined in the 3GPP NR standards, such that the SL-CSI-RS conforms with the NR standards upon which Osawa et al. relies.
With respect to claim 5, Osawa et al. discloses a method of a receiver user equipment (Rx UE) for receiving a reference signal for sidelink channel state information (See the abstract, page 3 paragraph 41, page 5 paragraphs 83-86, and Figures 5 and 8 of Osawa et al. for reference to a user equipment 20B, which is a Rx UE, performing a method of receiving a sidelink, SL, CSI-RS).  Osawa et al. also discloses receiving, from a transmitter user equipment (Tx UE), a sidelink channel state information reference signal (SL CSI-RS), which has been determined to be transmitted based on 56enabling information of channel state information (CSI) reporting, within a resource assigned (See page 3 paragraphs 42-48, page 3 paragraph 51, and Figure 5 of Osawa et al. for reference to user equipment 20B receiving a SL-CSI-RS from user equipment 20A, which is a Tx UE, wherein the SL-CSI-RS is determined to be transmitted within assigned resources based on configuration information that indicates the assigned resources, wherein the configuration information is enabling information for CSI reporting).  Osawa et al. further discloses performing the CSI reporting based on the received SL CSI-RS (See page 4 paragraphs 52-53 and Figure 5 of Osawa et al. for reference to the user equipment 20B transmitting a feedback signal of a SL reception environment based on the received SL-CSI-RS).  Although Osawa et al. does disclose the existence of a Physical Sidelink Shared Channel, PSSCH (See page 3 paragraph 50 of Osawa et al.), Osawa et al. does not specifically disclose which channel the SL-CSI-RS is transmitted in.  However, Wang et al., in the field of communications, discloses that in the 3GPP NR wireless network standards, a CSI-RS for sidelink is confined with PSSCH transmission and can only be transmitted if SL CQI/RI report is enabled by higher layer signaling (See page 2 paragraph 22 of Wang et al.).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of 
With respect to claims 3, 7, and 11, Osawa et al. discloses wherein the enabling information of the CSI reporting is received by higher layer signaling (See page 3 paragraph 42 of Osawa et al. for reference to the indicated configuration being received via RRC configuration, which is higher layer signaling).  It is further noted that, as shown above in the rejections of claims 1, 5, and 9, Wang et al. also teaches enabling CSI-RS for sidelink by high layer signaling (See page 2 paragraph 22 of Wang et al.).
	With respect to claims 4, 8, and 12, Osawa et al. discloses wherein the SL CSI-RS is transmitted based on a first symbol in a resource block that is used to transmit the SL CSI-RS and frequency resource allocation information, which are configured by higher layer signaling (See page 3 paragraphs 43-48 of Osawa et al. for reference to the SL-CSI-RS configuration including a start point of a resource element to which a reference signal is allocated, which corresponds to a first symbol in a resource block that is used to transmit the SL-CSI-RS, and also includes a mapping pattern in the frequency domain, which corresponds to frequency resource allocation information).  As shown above in the rejections of claims 1, 5, and 9, Wang et al. renders obvious transmitting a CSI-RS for sidelink within the PSSCH that is enabled by high layer signaling (See page 2 paragraph 22 of Wang et al.).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 1, 5, and 9.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Wang et al., and in further view of Yoshioka et al. (U.S. Publication US 2022/0014338 A1).
With respect to claims 2, 6, and 10, although Osawa et al. does disclose embodiments wherein transmission of the SL-CSI-RS is indicated via information in a Physical Sidelink Control Channel, PSCCH (See page 3 paragraph 50 of Osawa et al.), Osawa et al. does not specifically disclose wherein the transmission of the SL CSI-RS is indicated as a value of a CSI request field included in a sidelink control information format (SCI format).  However, Yoshioka et al., in the field of communications, discloses using a SCI that requests a CSI report indicating transmission of a corresponding CSI-RS (See page 7 paragraphs 107-109 and claim 14 of Yoshioka et al.).  Using a SCI to request a CSI report has the advantage of allowing a reporting device to learn of an upcoming CSI-RS to be measured and reported.  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Yoshioka et al., that a SCI requesting a CSI report, as taught by Yoshioka et al., could be transmitted between the UEs 20A and 20B of Osawa et al. in order to inform UE 20B of an upcoming SL-CSI-RS transmission to be measured and reported, such that the UE 20B may learn of the upcoming CSI-RS to be measured and reported.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhao et al. (U.S. Publication US 2021/0385842 A1) discloses another relevant system and method of performing sidelink CSI-RS transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON E MATTIS/Primary Examiner, Art Unit 2461